Dismiss and Opinion Filed February 5, 2015




                                          S
                                Court of Appeals
                                                 In The


                         Fifth District of Texas at Dallas
                                       No. 05-14-00691-CV

                    ROBERT RAMIREZ, Appellant
                              V.
    MARTIN SALAMANCA, DEADHEAD PROPANE GAS, INC., ET AL., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-10069

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated September 26, 2014, we

notified appellant the time for filing his brief had expired. We directed appellant to file both his

brief and an extension motion within ten days. We cautioned appellant that failure to file a brief

and an extension motion would result in the dismissal of this appeal without further notice. To

date, appellant has not filed a brief, filed an extension motion, or otherwise corresponded with

the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).


140691F.P05
                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ROBERT RAMIREZ, Appellant                          On Appeal from the 134th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00691-CV        V.                       Trial Court Cause No. DC-13-10069.
                                                   Opinion delivered by Chief Justice Wright.
MARTIN SALAMANCA, DEADHEAD                         Justices Lang-Miers and Stoddart
PROPANE GAS, INC., ET AL., Appellees               participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellees MARTIN SALAMANCA, DEADHEAD PROPANE
GAS, INC., DEADHEAD MESQUITE, INC., GIBSON ENERGY, LLC, TAYLOR
LOGISTICS, LLC, TAYLOR COMPANIES, LLC, TAYLOR PROPANE GAS, INC., TPG
TRANSPORT, LLC AND TPG LEASING, LLC recover their costs of this appeal from
appellant ROBERT RAMIREZ.


Judgment entered February 5, 2015.




                                             –2–